DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed September 28, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed September 28, 2022 regarding the rejection of claims 4, 11, and 17 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 4, 6, 11, and 13-17 are pending, of which claims 4, 11, and 17 are in independent form. Claims 4, 6, 11, and 13-17 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boxwell et al. (US 2020/0159757) (hereinafter Boxwell) in view of MacLeod et al. (US 2018/0150607) (hereinafter MacLeod).
Regarding claim 4, Boxwell teaches a method for generating a web search response, the method comprising: storing, in a semantic database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of an instant answer paired with the entity and the attribute of the entity (see Fig. 1,  para [0019], para [0048], discloses storing a plurality of Question Answer Passage triples, QAP (semantic triple data sets) that identifies semantic relations in questions and passages, question is first data indicative of an entity, passage is second data indicative of an attribute, and answer is a third data indicative of an instant answer, which is paired with the question and passage); receiving a search query via a web browser or a web application, the search query formed with a natural language-based sentence (see para [0035-0036], discloses receiving a natural language input question); upon receiving the search query or receiving new data that is not stored in the semantic database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function); based on the search query or a generated question as an input value, determining a unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question (see para [0019], para [0037], discloses based on input question identifying passage according to syntactic/semantic relations in questions and passages during a period of the QA pipeline and determining a candidate answer inferred by a question and generating a final answer); extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the search query (see Fig. 1,  para [0018-0020], discloses identifying passages for a syntactic/semantic relations in questions and passages and extracting patterns of passages that are relevant to a corresponding question); generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer (see Fig. 2, para [0037], para [0058], discloses generating patterns (passage result) and determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer); and determining whether the unique instant answer is a correct answer or a wrong answer based on the reliability (see para [0037], para [0040], discloses determining candidate answer is  a final answer based on scoring of candidate answer); converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data  (see Fig. 1, para [0061], discloses cognitive system generating QAP triple that retrieves passages that contain correct answer, focus of the question, and question anchor); storing the third data to be paired with the first data and the second data in the sematic database (see Fig. 1, para [0048-0049], discloses storing answers paired with questions and passages); and generating and outputting the unique instant answer in form of a natural language-based sentence and specific to the search query (see para [0034-0035], para [0037], discloses question answer pipeline for cognitive system generating answers using natural language processing).  
Boxwell does not explicitly teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database; wherein generating the question further comprises: searching, in entire semantic triple data sets, entity fields and attribute fields; and utilizing synonym information in generating one or more questions.
MacLeod teaches teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database (see Fig. 3, para [0012-13], discloses constructing a question by combining intent (entity) synonyms and location (attribute) synonyms in questions forms stored in training data template); wherein generating the question further comprises: searching, in entire semantic triple data sets, entity fields and attribute fields (see Fig. 3, para [0010, 0012] discloses querying an automated inquiry system  that includes intents, locations, and answers (triple data sets)); and utilizing synonym information in generating one or more questions (see Fig. 3, para [0012], discloses using synonyms in constructing questions). 
Boxwell/MacLeod are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Boxwell to generate a question utilizing synonyms from disclosure of MacLeod. The motivation to combine these arts is disclosed by MacLeod as “The system selects from the candidate set a targeted subset of questions that achieves sufficient variety while reducing the number of questions used for training” (para [0014]) and generating a question utilizing synonyms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Boxwell teaches a non-transitory computer-readable storage medium containing instructions that, when executed, cause one or more processors to perform operations for generating a web search response (see para [0005] , discloses medium), the operations comprising: storing, in a semantic database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of an instant answer paired with the entity and the attribute of the entity (see Fig. 1,  para [0019], para [0048], discloses storing a plurality of Question Answer Passage triples, QAP (semantic triple data sets) that identifies semantic relations in questions and passages, question is first data indicative of an entity, passage is second data indicative of an attribute, and answer is a third data indicative of an instant answer, which is paired with the question and passage); receiving a search query via a web browser or a web application, the search query formed with a natural language-based sentence (see para [0035-0036], discloses receiving a natural language input question); upon receiving the search query or receiving new data that is not stored in the semantic database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function); based on the search query or a generated question as an input value, determining a unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question (see para [0019], para [0037], discloses based on input question identifying passage according to syntactic/semantic relations in questions and passages during a period of the QA pipeline and determining a candidate answer inferred by a question and generating a final answer); extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the search query (see Fig. 1,  para [0018-0020], discloses identifying passages for a syntactic/semantic relations in questions and passages and extracting patterns of passages that are relevant to a corresponding question); generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer (see Fig. 2, para [0037], para [0058], discloses generating patterns (passage result) and determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer); and determining whether the unique instant answer is a correct answer or a wrong answer based on the reliability (see para [0037], para [0040], discloses determining candidate answer is  a final answer based on scoring of candidate answer); converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data (see Fig. 1, para [0061], discloses cognitive system generating QAP triple that retrieves passages that contain correct answer, focus of the question, and question anchor); storing the third data to be paired with the first data and the second data in the sematic database (see Fig. 1, para [0048-0049], discloses storing answers paired with questions and passages); and generating and outputting the unique instant answer in form of a natural language-based sentence and specific to the search query (see para [0034-0035], para [0037], discloses question answer pipeline for cognitive system generating answers using natural language processing).  
Boxwell does not explicitly teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database.
MacLeod teaches teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database (see Fig. 3, para [0012-13], discloses constructing a question by combining intent (entity) synonyms and location (attribute) synonyms in questions forms stored in training data template).
Boxwell/MacLeod are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Boxwell to generate a question utilizing synonyms from disclosure of MacLeod. The motivation to combine these arts is disclosed by MacLeod as “The system selects from the candidate set a targeted subset of questions that achieves sufficient variety while reducing the number of questions used for training” (para [0014]) and generating a question utilizing synonyms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Datla et al. (US 2019/0377796) (hereinafter Datla) in view of MacLeod as applied to claim 4, and in further view of Marrelli et al. (US 2018/0020097) (hereinafter Marrelli).
Regarding claim 6, Boxwell/MacLeod teach a method of claim 4.
Boxwell/MacLeod does not explicitly teach determining that the unique instant answer, is a correct answer, when a plurality of unique instant answers obtained based on the generated question data are the same or self-reliability is equal to or higher than a predetermined critical value.
Marrelli teaches determining that the unique instant answer, is a correct answer, when a plurality of unique instant answers obtained based on the generated question data are the same or self-reliability is equal to or higher than a predetermined critical value (see para [0088], discloses predetermined thresholds  on confidence scores to determine candidate answer that is the correct answer). 
Boxwell/MacLeod/Marrelli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Boxwell/MacLeod to utilize a predetermined critical value from disclosure of Marrelli. The motivation to combine these arts is disclosed by Marrelli as “to improved accuracy, system performance, machine learning, and confidence of the QA pipeline” (para [0051) and utilize a predetermined critical value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Datla et al. (US 2019/0377796) (hereinafter Datla) in view of Boxwell et al. (US 2020/0159757) (hereinafter Boxwell), and in further view of MacLeod et al. (US 2018/0150607) (hereinafter MacLeod).
Regarding claim 11, Datla teaches a method comprising: receiving, with a web browser or a web application, a user search query in the form of a natural language-based sentence (see Fig. 1, para [0037], discloses receiving a user query with sub-questions and contexts); extracting two key words from the user search query, the two key words corresponding to an entity and an attribute, respectively (see Fig. 1, para [0040-0041], discloses extracting segment of sentence (entity) and verb relations and/or focus words (attribute) from received user query) ; analyzing the two key words in context of the entity and the attribute (see Fig. 1, para [0041], discloses decomposition engine analyzing keywords of query to identify contexts); determining a unique instant answer stored in the sematic triple database and paired to the two key words as the entity and the attribute (see Figs. 1-2, para [0044-0046], discloses determining an identified triple that has the same meaning and focus as a target question, which will most likely have an answer to an identified sub-question of received query from user); outputting the unique instant answer as an optimal answer (see Fig. 2, para [0035], para [0048, 0050], discloses providing generated natural language answer to user, using extracted portions and user-defined answer priorities); and transforming the user search query in form of the entity and the attribute (see Fig. 1, para [0042], discloses generating question-context pairs from identified sub-questions and identified context of user search query); and generating and outputting the unique instant answer that is a natural language- based sentence and specific to the search query  (see Fig. 2, para [0035], para [0048, 0050], discloses providing generated natural language answer to user, using extracted portions and user-defined answer priorities).
Datla does not explicitly teach determining whether the unique instant answer is a correct answer or a wrong answer based on reliability relevant to the unique instant answer; and transforming, the unique instant answer that is determined as the correct answer, to a resultant answer, and updating the semantic triple database. 
Boxwell teaches determining whether the unique instant answer is a correct answer or a wrong answer based on reliability relevant to the unique instant answer (see Fig. 2, para [0037], para [0058], discloses determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer); and transforming, the unique instant answer that is determined as the correct answer, to a resultant answer (see para [0037], para [0040], discloses determining candidate answer is a final answer (resultant answer) based on scoring of candidate answer), and updating the semantic triple database (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function)
Datla/Boxwell are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Datla to include reliability relevancy for answers from disclosure of Boxwell. The motivation to combine these arts is disclosed by Boxwell as “vastly improves the answering of complex open-domain questions” (para [0047]) and including reliability relevancy for answers is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Datla/Boxwell does not explicitly teach generating a question by utilizing and combining entity synonyms and attribute synonyms; searching a semantic triple database with the two key words by searching, in entire semantic triple data sets, entity fields and attribute fields.
MacLeod teaches teach generating a question by utilizing and combining entity synonyms and attribute synonyms stored in the semantic database (see Fig. 3, para [0012-13], discloses constructing a question by combining intent (entity) synonyms and location (attribute) synonyms in questions forms stored in training data template); searching a semantic triple database with the two key words by searching, in entire semantic triple data sets, entity fields and attribute fields (see Fig. 1, Fig. 3, para [0010, 0012], para [0031], discloses querying an automated inquiry system  that includes intents, locations, and answers (triple data sets)).
Datla/Boxwell/MacLeod are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Datla/Boxwell to generate a question utilizing synonyms from disclosure of MacLeod. The motivation to combine these arts is disclosed by MacLeod as “The system selects from the candidate set a targeted subset of questions that achieves sufficient variety while reducing the number of questions used for training” (para [0014]) and generating a question utilizing synonyms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 14, Datla/Boxwell/MacLeod teach a method of claim 11.
Datla does not explicitly teach storing, in the sematic triple database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of the resultant answer paired with the entity and the attribute of the entity; and upon receiving a new user search query or receiving new data that is not stored in the semantic triple database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data.  
Boxwell teaches storing, in the sematic triple database, a plurality of sematic triple data sets, each semantic triple data set including first data indicative of an entity, second data indicative of an attribute of the entity and third data indicative of the resultant answer paired with the entity and the attribute of the entity (see Fig. 1,  para [0019], para [0048], discloses storing a plurality of Question Answer Passage triples, QAP (semantic triple data sets) that identifies semantic relations in questions and passages, question is first data indicative of an entity, passage is second data indicative of an attribute, and answer is a third data indicative of an instant answer, which is paired with the question and passage); and upon receiving a new user search query or receiving new data that is not stored in the semantic triple database, updating one or more of the plurality of semantic triple data sets which are relevant to the search query or the new data (see Figs. 1-2, para [0003], para [0019-0020], discloses updating QAP sets that are relevant to received search query in automatically identifying related patterns question answering supplement system in performing exact merge function and partial merge function).

Regarding claim 15, Datla/Boxwell/MacLeod teach a method of claim 11.
Datla does not explicitly teach based on the user search query or a generated question as an input value, determining the unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question;  extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the user search query; and generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer.  
Boxwell teaches based on the user search query or a generated question as an input value, determining the unique instant answer by: selecting a target passage according to characteristics of the search query or the generated question (see para [0019], para [0037], discloses based on input question identifying passage according to syntactic/semantic relations in questions and passages during a period of the QA pipeline and determining a candidate answer inferred by a question and generating a final answer);  extracting a plurality of passages relevant to the target passage from one or more documents corresponding to the user search query (see Fig. 1,  para [0018-0020], discloses identifying passages for a syntactic/semantic relations in questions and passages and extracting patterns of passages that are relevant to a corresponding question); and generating a passage result and determining the unique instant answer based on the target passage and the generated question and reliability of the unique instant answer (see Fig. 2, para [0037], para [0058], discloses generating patterns (passage result) and determining answers based on focus of question and question anchor, and relations between candidate answer and passage anchor, and resulting score weighted against statistical model to summarize a level of confidence for  the candidate answer).

Regarding claim 16, Datla/Boxwell/MacLeod teach a method of claim 11.
Datla does not explicitly teach converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data; and storing the third data paired with the first data and the second data in the triple sematic database.  
Boxwell teaches converting the correct answer and the generated question into a semantic triple data set including the first data, the second data and the third data (see Fig. 1, para [0061], discloses cognitive system generating QAP triple that retrieves passages that contain correct answer, focus of the question, and question anchor); and storing the third data paired with the first data and the second data in the triple sematic database (see Fig. 1, para [0048-0049], discloses storing answers paired with questions and passages).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Datla et al. (US 2019/0377796) (hereinafter Datla) in view of Boxwell et al. (US 2020/0159757) (hereinafter Boxwell) and MacLeod as applied to claim 11, and in further view of Marrelli et al. (US 2018/0020097) (hereinafter Marrelli).

Regarding claim 13, Datla/Boxwell/MacLeod teach a method of claim 11.
Datla/Boxwell/MacLeod does not explicitly teach wherein determining whether the unique instant answer is the correct answer further comprises determining that the unique instant answer is the correct answer when a plurality of unique instant answers obtained based on a generated question are the same or self-reliability is equal to or higher than a predetermined critical value.  
Marrelli teaches wherein determining whether the unique instant answer is the correct answer further comprises determining that the unique instant answer is the correct answer when a plurality of unique instant answers obtained based on a generated question are the same or self-reliability is equal to or higher than a predetermined critical value (see para [0088], discloses predetermined thresholds  on confidence scores to determine candidate answer that is the correct answer). 
Datla/Boxwell/MacLeod/Marrelli are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Datla/Boxwell/MacLeod to utilize a predetermined critical value from disclosure of Marrelli. The motivation to combine these arts is disclosed by Marrelli as “to improved accuracy, system performance, machine learning, and confidence of the QA pipeline” (para [0051) and utilize a predetermined critical value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159